Citation Nr: 1604479	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to an initial compensable rating for residual scar from head laceration.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Boise, Idaho.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Albuquerque, New Mexico.

In October 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

Following his hearing, the Veteran submitted new evidence, which relates to the issue being decided.  By requesting that the record be held open for the submission of additional evidence to the Board, the Veteran appears to have waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  Moreover, the additional evidence is cumulative of evidence already considered by the RO.  Consequently, remand of the issued being decided to the RO for review of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of service connection for a right ankle disorder and an initial compensable rating for residual scar being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a traumatic brain injury at any time since filing his claim for compensation.



CONCLUSION OF LAW

A traumatic brain injury was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2010 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show that he incurred a laceration to his scalp after falling while wrestling and hitting his head on a weight machine in January 1987.  He complained of pain and two lacerations were shown.  Neurological and motor examinations were normal.  The Veteran was reported to be alert.  A follow-up record dated the next day shows that the Veteran did not complain of any problems, only mild pain to laceration site.  He was oriented; had good thought content; recent/remote memory was intact; and he was alert and cooperative.  He was diagnosed with status post head trauma and status post two lacerations to scalp.  A record dated two days later shows that the Veteran had no complaints.  His mental status was alert and normal.  Head, eye, ear, nose and throat exam were normal.  He was again diagnosed with status post head trauma and status post two lacerations to scalp.  A record dated in early February 1987 shows that the Veteran was doing well and had no headaches.  He was diagnosed with lacerations.  The record shows that X-rays were negative and there was no fracture.  The Veteran's STRs are silent for any diagnosis of a traumatic brain injury.  

The Veteran was afforded a VA examination in May 2010.  The examiner discussed the relevant STRs.  The Veteran reported that while aboard the ship, he was walking when he lost his footing and fell, hitting his head on the wall.  He reported that he might have lost consciousness for about ten seconds.  He also reported that he was not thinking clearly for about six months and that his memory got better, but his short term memory began to get worse about eight years ago.  The examiner reported that a review of the STRs showed no documented traumatic brain injury and that follow-up evaluation a few days later showed no complaint consistent with a traumatic brain injury.  

The Veteran was afforded neuropsychological testing in connection with the examination and an MRI was obtained.  The MRI was read to be negative.  The testing, along with current MRI findings and examination, were opined to not believe to demonstrate enduring (residual) impairment consequent to trauma-related damage to the cerebral cortex.  It was reported that such opinion was bolstered by the Veteran's ongoing success in both the workplace and on the family ranch.  Following an exhaustive examination, that considered the testing, MRI, and the Veteran's reported history, the examiner opined that the Veteran did not have a traumatic brain injury during service.  The Veteran was diagnosed with no concussion in service and head injury with scar in the scalp with no residual functional impairment.  

At his hearing, the Veteran testified that no doctor had told him he had a traumatic brain injury.  October 2015 Hearing  Transcript (T.) at 9.  

Following his hearing, the Veteran submitted the results of an MRI and an EEG dated in October 2015.  The impression of the MRI was mild cortical atrophy; otherwise, unremarkable MRI head without contrast.  The EEG was reported to be normal.  The Veteran's post-service treatment records do not reflect any diagnosis of a traumatic brain injury.

Based on a review of the evidence, the Board concludes that service connection for a traumatic brain injury is denied.  Post-service treatment records reveal that a traumatic brain injury has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed traumatic brain injury.  

The Board acknowledges that the Veteran hit his head in service.  However, the evidence fails to show that such injury resulted in a traumatic brain injury.  His pertinent STRs pertaining to that injury do not show any such diagnosis.  As noted above, the Veteran was provided a thorough VA examination in 2010 that included an MRI and neuropsychological testing; no traumatic brain injury was diagnosed.  In this case, as such examination was formed after interviewing and examining the Veteran, as well as relied on pertinent tests, the Board accords it great probative value.  No medical professional has provided any opinion indicating that the Veteran incurred a traumatic brain injury in service.  There is no evidence showing a currently diagnosed traumatic brain injury as a result of the in-service January 1987 head injury.  The MRI and EEG submitted by the Veteran do not show a confirmed diagnosis of a traumatic brain injury.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a traumatic brain injury at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a traumatic brain injury falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a traumatic brain injury in February 2010 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a traumatic brain injury.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a traumatic brain is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a traumatic brain injury is denied.  



REMAND

Regrettably, a remand is necessary for the remaining issues.  Beginning with the service connection claim, a December 2010 MRI of the Veteran's right ankle shows arthritic changes.  At his hearing, the Veteran testified about an in-service injury and continuous symptoms since service.  Therefore, the Board concludes that a remand is necessary to afford the Veteran a VA examination for this issue. 

As for the initial rating, the Veteran was afforded a VA examination in May 2010.  The examination report only shows one scar while the Veteran incurred two lacerations in service.  At his hearing, the Veteran testified that the examiner looked at the wrong scar.  The Veteran is competent to report having two scars on his scalp.  Additionally, the examination report shows that the scar was not painful, while the Veteran testified that he does in fact have pain.  As such, a remand is necessary to afford the Veteran a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed right ankle disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right ankle disorder is related to his military service.  

The examiner should accept the Veteran's reports of an in-service injury and continuing symptoms since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected residual scar from a head laceration.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
The examiner should discuss whether there are one or two scars.  For each scar identified as a residual of the in-service head laceration, the examiner should describe all current manifestations associated with the Veteran's scalp scar(s), including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


